I am honoured to join fellow leaders at the General Assembly at its seventy-first session, which affords us an opportunity to undertake the most effective global response to the challenges for which the 2030 Agenda for Sustainable Development was elaborated.
I congratulate Mr. Peter Thomson on his assumption of the presidency for this session, and am particularly pleased that the representative of a small island developing State is presiding over our Assembly. I am confident that his deliberations during this session will translate into meaningful commitments and actions under his able leadership.
Let me thank the Secretary-General for his contribution to the work of the United Nations over the past 10 years. He is to be commended for his tireless efforts in guiding the Organization, allowing it to remain at the forefront of international dialogue, consensus-building and cooperation.
With the adoption of the 2030 Agenda for Sustainable Development in September last year, we, as a global community, have committed ourselves to securing the well-being of all peoples. Jamaica is mindful, however, that for this outcome to be realized, national efforts must be complemented by global partnerships. Indeed, we are conscious that transforming our world is the responsibility of all of us — of every nation and every individual. Under my leadership, despite the challenges, we in Jamaica are fully committed and are laying the foundation for accelerated, sustained economic growth.
Like many other countries, our path towards sustainable development has been hindered by years of low growth, crippling national debt and high unemployment, which have been exacerbated by our vulnerability to natural hazards and other exogenous shocks. Consistent with the priorities of Vision 2030 Jamaica and the global Sustainable Development Goals, my Government is implementing strategies to achieve economic growth, job creation, security and poverty alleviation. Those are our overriding objectives for the next four years. We are forging stronger partnerships with our private sector and undertaking structural reforms to foster an enabling business environment, which will make Jamaica a more attractive destination for local and foreign direct investment. We are also resolute in our commitment to ensuring that economic activity is undertaken in a manner that not only protects and preserves our natural environment, but that also develops our most important asset — the people of Jamaica. We will also continue to develop a social protection network that is essential to safeguarding the welfare of the most vulnerable in our society.
While we pursue a self-reliant path, I must bring to the attention of the General Assembly a matter that requires international cooperation. Highly indebted middle-income countries (HIMIC) like Jamaica are poised for economic transition with the attainment of relatively high levels of health and education. However, in a climate of historically low economic growth, this potential is gravely threatened by our having to choose between debt repayment and catalytic growth spending.
Jamaica has no choice. Jamaica must repay its debts, and we are repaying our debts. However, the consequence of this is that no resources are available for the Government to make the kinds of public investment that stimulate economic growth. In addition, spending on critical issues, such as security — the absence of which negatively impacts growth — is compromised. In these circumstances, developing countries would previously be able to tap into development assistance that can be used for growth-inducing countercyclical investment in infrastructure, which in turn strengthens debt-repayment capacity. However, arbitrary classification, on the basis of gross domestic product (GDP) per capita, precludes HIMIC countries from accessing such resources. The problem is that while GDP per capita gives an indication of average incomes, it says nothing about a country’s stock of wealth, nor does it take into account the vulnerabilities that some countries face.
Furthermore, some HIMIC countries such as Jamaica have made deep structural and fiscal reforms to improve fiscal management and achieve debt sustainability, ensuring that we will never return to unsustainably high levels of debt. However, in the absence of an abundance of unused spare capacity in our economies, these reforms will not immediately kick- start the growth cycle. Instead, new investment needs to follow at a scale and velocity that are difficult to undertake without the full engagement of international development institutions. This creates the prospect of a HIMIC trap — a situation where countries are at the cusp of transitioning but are stalled and at risk of reversal.
The presumption that middle-income country status obviates the need for ongoing access to official development assistance and concessional financing is not supported by empirical evidence. The potential HIMIC trap threatens hard-won development gains and countries such as ours have for some time been highlighting this problem. Yet the prospect of a HIMIC trap has not yet triggered a change in the mindset of those who preside over the decision-making process that directly influences our global, economic and financial outlook. I re-emphasize that a review of this broad categorization of countries, based solely on GDP per capita, must be undertaken, as this measure, in isolation, fails to fully and accurately take account of added vulnerabilities and levels of indebtedness. There are various other measures of development that should be taken into account.
Several years ago, the international community nobly responded to the problem of unsustainable debt in poor countries through the Heavily Indebted Poor Countries Debt Initiative, guided by the principle that no poor country should face a debt burden that it cannot manage. We supported this then, and we support it now on a similar principle for highly indebted middle-income countries.
However, the time has come for the international community to similarly converge around a HIMIC initiative, underpinned by the principle that highly indebted countries that have undiversifiable structural vulnerabilities, such as small size or susceptibility to the effects of climate change, and that responsibly and faithfully service their debt should be facilitated with assistance in the form of investment, favourable trade, technology transfer, security cooperation and energy.
To qualify for inclusion in the HIMIC initiative, a country, in addition to being a highly indebted middle-income country, should have undiversifiable structural vulnerabilities and a demonstrated track record of commitment to economic, fiscal and social reform programmes supported by the International Monetary Fund and the World Bank. The collective size of the problem is such that a HIMIC initiative would not burden the international system. However, the potential impact of assisting these countries in transitioning would put more countries in a position to make greater contributions to the international system in the near future.
Jamaica is pursuing reforms to enhance the efficiency of the public sector, improving its customer service delivery, pursuing economies of scale, reducing duplication and aligning the public sector towards enabling and facilitating economic growth and development. While we pursue reforms aimed at boosting fiscal sustainability and growth, we are also looking at innovative ways to match our financing needs with sustainable development objectives.
Jamaica will work with development partners to pursue debt-for-climate-change swaps. This holds the potential of providing bilateral and multilateral relief for climate change adaptation and mitigation initiatives. Such a mechanism has the potential to provide fiscal relief while helping to unlock pledged climate financing to fund adaptation and mitigation initiatives. As a country vulnerable to climate, Jamaica will play its part to close the climate implementation gap, while at the same time addressing our debt overhang. This has the potential to be a ground-breaking approach.
Peace and security are a Sustainable Development Goal. They is often spoken about in the context of peace between States. However, peace within States is just as important. Jamaica, like much of the Caribbean and Central America, is challenged by crime. This has had a destructive impact on families — particularly poor families — deterred investment and discouraged businesses. In sections of Jamaica crime threatens the attainment of the Sustainable Development Goals. Tackling crime is a priority for our Government. While the Jamaican Government will do its part, the common problem we face in our region requires deeper security cooperation.
The international community must also move with greater alacrity towards eradicating the illicit trade in small arms and light weapons. Jamaica is acutely aware of the destruction that can be wrought as a result of easy access to small arms and light weapons, particularly when in the possession of sophisticated networks of organized criminal groups. Our strategic location, which is extremely favourable for trade and logistics, also provides a potential transit point for illicit activities.
It is this reality that has defined and propelled our participation in a range of bilateral, regional and multilateral arrangements aimed at restricting the source, means and capabilities that have fuelled these dangerous relationships, made even more destructive through links to the drug trade. Jamaica has been a staunch supporter of the Arms Trade Treaty, and we are working towards its full and effective implementation. We call on all arms-exporting countries to abide by their legally binding obligations under the Treaty. Jamaica was honoured to have chaired the recently convened Sixth Biennial Meeting of States to consider the Implementation of the Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in Small Arms and Light Weapons in All its Aspects.
We need to effectively address the emerging crisis of the withdrawal of correspondent banking services from certain financial institutions in the Caribbean. De-risking threatens our economies. It tends to hinder our participation in the global financial system and in international trade, which in turn creates serious obstacles to our efforts to promote investment. We respect and have been complying with financial regulatory standards and working within a rules- based, multilateral trade and financial system. Trade represents 70 per cent of the Jamaican economy and de-risking measures therefore threaten our integration and economic viability. We therefore encourage our international partners to take an approach that establishes principles for ensuring inclusive development strategies based on a country’s ability to engage in vibrant, dynamic international trade.
In the area of global trade, Jamaica realizes that the continued economic embargo of our sister Caribbean country, Cuba, is out of step with the recent actions that have been taken to re-establish diplomatic relations between Cuba and the United States. We therefore urge that it be lifted as soon as possible.
The hallmark of any civilized society is how it treats its most vulnerable members. We must address the issue of preventing violence against them, particularly our women and children, as a priority. We must seek to empower our women to realize their full potential. Jamaica has a long track record of championing the rights of women and will continue to advocate for full implementation of the Beijing Declaration and Platform for Action. Nor can we leave our children behind. If they are to realize their full potential, they must be given the opportunity to live in an environment that is free from fear and violence. That resolve is what undergirds our support for the Global Partnership to End Violence against Children.
The international community must scale up cooperation in order to respond to the growing and deepening health crises that have gripped our world. Jamaica, like many other countries, continues to struggle with preventing and controlling the common risk factors associated with the prevalence of non-communicable and new and emerging diseases. The emerging and resurgent epidemics associated with the transnational movement of microbes such as Ebola, Zika and chikungunya represent a severe challenge for national budgets. The recently concluded high-level meeting on antimicrobial resistance and HIV/AIDS also highlighted another problem for the global health situation that must be halted if we are to ensure that our citizens have full and productive lives.
Another issue that demands continued cooperation at the global, regional and national levels is our response to climate change and the increasing occurrence of natural disasters, including extreme weather-related phenomena. Such events, increasingly spurred by man-made activity, continue to be a clear and present danger for many societies, particularly small island developing States. Recent experience has shown us that no country or group of countries can be considered to be beyond the reach of such events. The Paris Agreement on Climate Change, under the United Nations Framework Convention on Climate Change, and the Sendai Framework for Disaster Risk Reduction provide us with a blueprint for action to ensure that our development efforts do not compromise the ability of future generations to enjoy a world in which their needs can be adequately met. I can assure the Assembly that Jamaica remains committed to the implementation of those agreements and will work to continue the effective implementation of the commitments they contain.
As the host country for the International Seabed Authority, we attach great importance to matters pertaining to the law of the sea. Jamaica supports the development of a legally binding international instrument on the conservation and sustainable use of marine biological diversity in areas beyond national jurisdiction, and is actively participating in the negotiations on such an instrument.
Jamaica has had a long and fruitful association with the United Nations that we value greatly. We are firm in our commitment to multilateralism and the continued strengthening of the Organization. We stand on the threshold of a world of possibilities, a world in which all can be given the opportunity to realize their full potential and where every nation State can better provide for the well-being of its citizens. We must not just live up to that expectation; we must surpass it. At this seventy-first session of the Assembly, let us recommit to the noble ideals of this Organization and its Charter, and to achieving the goals of the 2030 Agenda for Sustainable Development. Let us join together, in the spirit of the national pledge of Jamaica, to advance the welfare of the whole human race.
